PER CURIAM.
We reverse the appellant’s convictions and sentences on the authority of Horvitz v. State, 433 So.2d 545 (Fla. 4th DCA 1983) and Tamer v. State, 463 So.2d 1236 (Fla. 4th DCA 1985). The trial court erred in failing to grant the motion to suppress. We also certify the following question posed in Tamer as one of great public importance:
Under the 1983 amendment to article 1, section 12 of the Florida Constitution, does the exclusionary rule apply in probation revocation hearings?
Accordingly, this cause is reversed and remanded for further proceedings in accord herewith.
ANSTEAD, C.J., HURLEY, J., and SALMON, MICHAEL H„ Associate Judge, concur.